IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,171-01


                       EX PARTE JAMES RANDALL COON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. WRIT07545 IN THE 196TH DISTRICT COURT
                             FROM HUNT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to life imprisonment. The Fifth Court of Appeals affirmed the conviction.

Coon v. State, No. 05-00-01573-CR (Tex. App.—Dallas del. Feb. 28, 2002).

        Applicant raises two claims. He complains that his appellate counsel failed to adequately

raise and brief grounds on appeal. See Strickland v. Washington, 466 U.S. 668, 687 (1984). He also

contends that his appellate counsel failed to advise him of his right to petition pro se for

discretionary review (PDR). See Ex parte Wilson, 956 S.W.2d 25, 26 -27 (Tex. Crim. App. 1997).
                                                                                                  -2-

       On remand, appellate counsel filed an affidavit with the trial court. Based on that affidavit,

the trial court has entered findings of fact and conclusions of law indicating that Applicant was not

timely advised of his pro se PDR rights. The trial court also finds, “[Appellate counsel’s] conduct

so undermined the proper functioning of the adversarial process that the appeal cannot be relied on

as having produced a reliable result,” and it recommends that Applicant be allowed to file a new

appeal brief in the intermediate appellate court.

       Under these circumstances, this Court holds that Applicant is entitled to the opportunity to

file an out-of-time petition for discretionary review of the judgment of the Fifth Court of Appeals

in Cause No. 05-00-01573-CR that affirmed his conviction in Cause No. 19,562 from the 196th

District Court of Hunt County. Applicant shall file his PDR with this Court within 30 days of the

date on which this Court’s mandate issues. Applicant’s remaining claims are dismissed without

prejudice. See Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).



Delivered: March 12, 2014
Do not publish